t c memo united_states tax_court kenneth a weiner petitioner v commissioner of internal revenue respondent docket no filed date kenneth a weiner pro_se william g bissell for respondent memorandum opinion laro judge respondent moves pursuant to rule for an order granting summary_judgment in respondent's favor respondent's motion for summary_judgment is based on matter sec_1 rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the years in issue deemed admitted by reason of petitioner's failure to respond to requests for admission served by respondent under rule respondent determined deficiencies for and based on petitioner's failure to report gross_income received from his participation in an investment scheme the resulting deficiencies in income_tax and additions to tax are as follows deficiency additions to tax1 sec_6653 sec_6653 year dollar_figure dollar_figure 2big_number big_number of the interest due on dollar_figure of the interest due on dollar_figure 1in the event that the fraud addition_to_tax is not sustained respondent asserted in the alternative the negligence addition_to_tax pursuant to sec_6653 2the face of the notice_of_deficiency incorrectly lists the deficiency for as dollar_figure the summary contained therein however correctly lists the deficiency as dollar_figure based on matters deemed admitted respondent claims that there is no genuine issue of material fact as to either petitioner's liability for deficiencies in his and income_tax or petitioner's liability for the fraud additions under sec_6653 and the court ordered petitioner to respond to respondent's motion on or before date petitioner failed to do so petitioner was incarcerated in the federal penitentiary in bastrop texas when he petitioned the court we hold for respondent on all issues background petitioner petitioned the court on date to redetermine respondent's determination of deficiencies and additions on date this case was calendared for trial at the trial session commencing on date beginning in date petitioner filed with the court seven separate motions for continuance the court granted the seventh motion on date and this case was calendared for trial at the trial session commencing on date on date respondent served petitioner with requests for admission the admissions requested were in pertinent part as follows the petitioner filed an individual_income_tax_return form_1040 for each of the years and he reported gross_income of dollar_figure for and dollar_figure for and reported tax_liabilities of dollar_figure and dollar_figure for and respectively the petitioner was charged with multiple counts of wire fraud under u s c mail fraud under u s c interstate transportation of property taken by fraud under u s c conspiracy to defraud the united_states under u s c sec_371 and filing false income_tax returns under sec_7206 for the years and the petitioner's objective in conducting the investment scheme was to defraud the united_states by conducting the financial and banking activities of the investment scheme in a manner which was not readily traceable by failing to maintain records of the financial activities of the investment scheme and by failing to report to appropriate government agencies the financial activities of the investment scheme as required_by_law the unlawful combination conspiracy confederation and agreement was to be accomplished by the following means and methods a the petitioner used numerous bank accounts maintained in various names including comsec corporation to conduct the financial activities of the investment scheme for the purpose of concealing the financial activities of the investment scheme b the petitioner conducted much of the business of the investment scheme in currency and cashier's check for the purpose of hindering and preventing the tracing of the financial activities of the investment scheme c the petitioner failed to maintain accurate books_and_records of the financial activities of the investment scheme as required_by_law in furtherance of the conspiracy and to effect the objects thereof the following acts were done and performed by or on behalf of the petitioner a on or about date the petitioner caused the incorporation of comsec corporation under michigan law b on or about date the petitioner opened a savings account at the american federal savings and loan detroit michigan c on or about date the petitioner opened a checking account in the name of comsec corporation at the michigan national bank detroit michigan d on or about date the petitioner opened a savings account in the name of comsec corporation at the michigan national bank detroit michigan e on or about date the petitioner opened a checking account at the manufacturers bank detroit michigan f on or about date the petitioner opened a checking account in the name of comsec corporation at the michigan national b ank detroit michigan g on or about date the petitioner opened an account in the name of comsec corporation at the comerica bank detroit michigan i on or about date the petitioner opened a savings account in the name of comsec corporation at the comerica bank detroit michigan j on or about date the petitioner opened a checking account in the name of comsec corporation at the manufacturers bank detroit michigan k on or about date the petitioner was added as an authorized signer for an existing checking account in the name of associated medical_research at the manufacturers bank detroit michigan l on or about date petitioner opened a checking account in the name of associated medical_research at the manufacturers bank detroit michigan m during the calendar years and the petitioner used accounts described above for the receipt and disbursement of funds relating to the investment scheme n during the calendar years and the petitioner received approximately dollar_figure in currency from banking transactions relating to the investment scheme o during the calendar years and the petitioner used over dollar_figure in investment scheme funds to purchase cashiers checks payable to himself on or about date the petitioner filed his federal individual_income_tax_return for the calendar_year which income_tax return was not true and correct in that he did not report his income from his involvement in the investment scheme on or about date the petitioner filed his federal individual_income_tax_return for the calendar_year which income_tax return was not true and correct in that he did not report his income from his involvement in the investment scheme in a jury verdict dated date the aforementioned michigan district_court found petitioner guilty on all counts pertaining to him of the superseding indictment the petitioner omitted all of his income in the amounts of dollar_figure received in and dollar_figure received in from the investment scheme from his and income_tax returns respectively and filed these returns with the fraudulent intent to evade the tax due on that income as a result of not reporting the aforementioned amounts of income the petitioner understated his income and his tax_liability for the years and the deficiencies in income_tax for the taxable years and are due in whole or in part to the petitioner's fraudulent intent to evade income_tax a part of the underpayment of the tax required to be shown on the petitioner's income_tax returns for each of the years and is due to fraud petitioner failed to respond to respondent's requests for admission as required by rule c thereafter on date the court granted petitioner's eighth motion for continuance to allow petitioner time to recover from an operation this case was calendared for trial at the trial session commencing on date on date respondent filed with the court a motion for summary_judgment asking that on the basis of matters deemed admitted by petitioner as set forth in respondent's requests for admission we find petitioner liable for deficiencies and additions to tax the court on date ordered a response from petitioner to respondent's motion for summary_judgment to be received or on before date the order was returned as unclaimed petitioner had vacated his last_known_address without informing the court of a change in address as required by rule b in addition to failing to respond to the court's order petitioner has not filed any motion to withdraw the deemed admissions pursuant to rule f discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 61_tc_861 summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because summary adjudication decides an issue against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all the requirements for summary adjudication 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues through summary adjudication espinoza v commissioner supra pincite the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite a fact is material if it tends to resolve any issues that have been properly raised by the parties 10a wright miller federal practice and procedure civil sec pincite 2d ed a deficiencies for and the first issue is whether petitioner is liable for the deficiencies respondent moves the court to hold as a matter of law that petitioner owes deficiencies of dollar_figure and dollar_figure for and respectively under rule c matters set forth in requests for admission are deemed admitted unless an answer or objection is served on the requesting party within days after service of the request or within such shorter or longer time as the court may allow since petitioner has failed to respond to respondent's requests the facts as set forth therein are deemed admitted and are a sufficient basis on which to grant respondent's motion for summary_judgment as to the deficiencies 100_tc_495 85_tc_267 65_tc_333 affd on another issue 565_f2d_954 5th cir sec_61 defines gross_income as income from whatever source derived the supreme court has held that when earnings are acquired lawfully or unlawfully without a consensual recognition of an obligation to repay there is income to the taxpayer 366_us_213 in james the court stated that this standard brings wrongful appropriations within the broad sweep of 'gross income' id petitioner is deemed to have admitted facts which establish substantial intentional omissions of taxable_income for and the deemed admissions establish that petitioner was a participant in an investment scheme from which he received over dollar_figure million from investors in and nearly dollar_figure million from investors in specifically petitioner is deemed to have admitted under rule c that he filed his federal individual_income_tax_return for the calendar_year which income_tax return was not true and correct in that he did not report his income from his involvement in the investment scheme he filed his federal_income_tax return for the calendar_year which income_tax return was not true and correct in that he did not report his income from his involvement in the investment scheme he omitted all of his income in the amounts of dollar_figure received in and dollar_figure received in from the investment scheme from his and income_tax returns respectively he understated his income and his tax_liability for the years and the deemed admissions establish that there is no genuine issue of material fact with respect to the deficiencies in issue marshall v commissioner supra pincite freedson v commissioner supra pincite we grant summary_judgment to respondent with respect to those deficiencies b sec_6653 and additions to tax for fraud the second issue is whether petitioner is liable for the additions to tax for fraud under sec_6653 and the additions to tax for fraud are civil sanctions provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 fraud is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 118_f2d_308 5th cir revg 40_bta_424 92_tc_661 sec_7454 provides in pertinent part that in any proceeding involving the issue whether the petitioner has been guilty of fraud with intent to evade tax the burden_of_proof in respect of such issue shall be upon the secretary rule b requires that this burden be carried by clear_and_convincing evidence 84_tc_405 for the fraud additions to be imposed there must be an underpayment_of_tax required to be shown on the return that is due to fraud fraud is shown by proof that the taxpayer intended to conceal mislead or otherwise prevent the collection of his or her taxes and that there is an underpayment_of_tax 317_us_492 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 because matters deemed admitted pursuant to rule are conclusively established and may be sufficient to support the granting of a motion for summary_judgment respondent may establish fraud by relying on petitioner's deemed admissions marshall v commissioner supra pincite 81_tc_644 77_tc_334 petitioner is deemed to have admitted under rule c that he omitted all of his income in the amounts of dollar_figure received in and dollar_figure received in from the investment scheme from his and income_tax returns respectively and filed these returns with the fraudulent intent to evade the tax due on that income t he deficiencies in income_tax for the taxable years and are due in whole or in part to the petitioner's fraudulent intent to evade income_tax a part of the underpayment of the tax required to be shown on the petitioner's income_tax returns for each of the years and is due to fraud courts have relied on a number of indicia of fraud in deciding sec_6653 cases indicia of fraud include a pattern of understatement of income maintaining inadequate books_and_records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with taxing authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments 91_tc_874 although no single factor is necessarily dispositive on the issue of fraud the existence of several indicia is persuasive circumstantial evidence petzoldt v commissioner supra pincite we proceed by addressing the indicia of fraud that are relevant to the case at hand respondent has affirmatively shown various indicia of fraud committed by petitioner first petitioner's understatement of income in and indicates fraud through the deemed admitted facts respondent has established that over a 2-year period petitioner engaged in a pattern of concealing substantial amounts of income petitioner received substantial income from his involvement in the investment scheme in and which he failed to report on his and federal_income_tax returns this is strong evidence of an intent to evade tax 301_f2d_484 5th cir affg tcmemo_1959_172 second the handling of one's affairs in such a way as to avoid making records usual in transactions the concealment of assets and extensive dealings in cash support an inference of fraud spies v united_states supra pincite 94_tc_654 purchase of cashier's checks to avoid filing of currency transaction reports beginning in petitioner opened separate checking and savings accounts then in a series of transactions petitioner among other things converted over dollar_figure in investor funds into cashier's checks made payable to himself in order to avoid creating a transactional record in the corporate accounts respondent has established through petitioner's deemed admissions that petitioner's objective was to defraud the united_states by conducting the financial and banking activities of the investment scheme in a manner that was not readily traceable and finally in addition to the various indicia of fraud that are present we consider as evidence of fraud petitioner's conviction under sec_7206 for filing a false income_tax return in 84_tc_636 this court concluded that a prior conviction under sec_7206 does not collaterally estop a petitioner from contesting a fraud determination under sec_6653 however a conviction for willful falsification while not dispositive is evidence of fraud id pincite on date petitioner was found guilty under sec_7206 on two counts of filing false income_tax returns for and in conclusion the deemed admissions by petitioner that he understated income concealed assets dealt extensively in cash and was convicted for filing a false income_tax return establish by clear_and_convincing evidence that the underpayments of income_tax on his and income_tax returns were due in their entirety to fraud respondent's motion for summary_judgment will be granted to reflect the foregoing an appropriate order will be issued and decision will be entered
